


117 HR 2940 IH: Advancing International and Foreign Language Education Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2940
IN THE HOUSE OF REPRESENTATIVES

April 30, 2021
Mr. Price of North Carolina (for himself, Mr. Young, and Mr. Levin of Michigan) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To reauthorize title VI of the Higher Education Act of 1965.


1.Short titleThis Act may be cited as the Advancing International and Foreign Language Education Act.  2.International education programs (a)Graduate and undergraduate language and area centers and programsSection 602(b)(2)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1122(b)(2)(B)(ii)) is amended—
(1)in subclause (III), by striking or; (2)in subclause (IV), by striking the period at the end and inserting ; or; and
(3)by adding at the end the following:   (V)the beginning, intermediate, or advanced study of a foreign language related to the area of specialization..
(b)International research and innovationSection 605 of the Higher Education Act of 1965 (20 U.S.C. 1125) is amended to read as follows:   605.International research and innovation (a)PurposeIt is the purpose of this section to support essential international and foreign language education research and innovation projects with the goal of assessing and strengthening international education capacity, coordination, delivery, and outcomes to meet national needs. 
(b)Authority
(1)In generalFrom the amount provided to carry out this section, the Secretary shall carry out the following activities: (A)Conduct research and studies that contribute to the purpose described in subsection (a) and include research to provide a systematic understanding of our nation’s international and foreign language education capacity, structures, and effectiveness in meeting growing demands by education, government, and the private sector (including business and other professions).
(B)Create innovative paradigms or enhance or scale up proven strategies and practices that address systemic challenges to developing and delivering international and foreign language education resources and expertise across educational disciplines and institutions, and for employers and other stakeholders. (C)Develop and manage a national standardized database that includes the strengths, gaps, and trends in the nation’s international and foreign language education capacity, and document the outcomes of programs funded under this title for every grant cycle.
(2)Grants or contractsThe Secretary shall carry out activities to achieve the outcomes described in paragraph (1)— (A)directly; or
(B)through grants awarded under subsection (d) or (e). (c)Eligible entities definedIn this section, the term eligible entity means—
(1)an institution of higher education; (2)a public or private nonprofit library; 
(3)a nonprofit educational organization; (4)an entity that—
(A)received a grant under this title for a preceding fiscal year; or (B)as of the date of application for a grant under this section is receiving a grant under this title; or
(5)a partnership of two or more entities described in paragraphs (1) through (4).  (d) Research grants (1)Program authorizedFor any fiscal year for which the Secretary carries out activities to achieve the outcomes described in subsection (b)(1) through research grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.
(2)Required activitiesAn eligible entity that receives a grant under this subsection shall use the grant funds for the systematic development, collection, analysis, publication, and dissemination of data, and other information resources in a manner that is easily understandable, made publicly available, and that contributes to achieving the purposes of subsection (a) and achieves at least 1 of the outcomes described in subsection (b)(1). (3)Discretionary activitiesAn eligible entity that receives a grant under this subsection may use the grant to carry out the following activities:
(A)Assess and document international and foreign language education capacity and supply through studies or surveys that— (i)determine the number of foreign language courses, programs, and enrollments at all levels of education and in all languages, including a determination of gaps in those deemed critical to the national interest;
(ii)measure the number and types of degrees or certificates awarded in area studies, global studies, foreign language studies, and international business and professional studies, including identification of gaps in those deemed critical to the national interest; (iii)measure the number of foreign language, area or international studies faculty, including international business faculty, and elementary school and secondary school foreign language teachers by language, degree, and world area; or
(iv)measure the number of undergraduate and graduate students engaging in long- or short-term education or internship abroad programs as part of their curriculum, including countries of destination. (B)Assess the demands for, and outcomes of, international and foreign language education and their alignment, through studies, surveys, and conferences to—
(i)determine demands for increased or improved instruction in foreign language, area or global studies, or other international fields, and the demand for employees with such skills and knowledge in the education, government, and private sectors (including business and other professions); (ii)assess the employment or utilization of graduates of programs supported under this title by educational, governmental, and private sector organizations (including business and other professions); or
(iii)assess standardized outcomes and effectiveness and benchmarking of programs supported under this title. (C)Develop and publish specialized materials for use in foreign language, area, global, or other international studies, including in international business or other professional education or technical training, as appropriate.
(D)Conduct studies or surveys that identify and document systemic challenges and changes needed in higher education and elementary school and secondary school systems to make international and foreign language education available to all students as part of the basic curriculum, including challenges in current evaluation standards, entrance and graduation requirements, program accreditation, student degree requirements, or teacher and faculty legal workplace barriers to education and research abroad. (E)With respect to underrepresented institutions of higher education (including minority-serving institutions or community colleges), carry out studies or surveys that identify and document—
(i)systemic challenges and changes and incentives and partnerships needed to comprehensively and sustainably internationalize educational programming; or (ii)short- and long-term outcomes of successful internationalization strategies and funding models.
(F)Evaluate the extent to which programs assisted under this title reflect diverse perspectives and a wide range of views and generate debate on world regions and international affairs. (e) Innovation grants (1)Program authorizedFor any fiscal year for which the Secretary carries out activities to achieve the outcomes described in subsection (b)(1) through innovation grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.
(2)Uses of fundsAn eligible entity that receives an innovation grant under this subsection shall use the grant funds to fund projects consistent with the purposes described in subsection (a) that establish and conduct innovative strategies, or scale up proven strategies, and that achieve at least 1 of the outcomes described in subsection (b)(1), which may include one or more of the following:  (A)Innovative paradigms to improve communication, sharing, and delivery of resources that further the purposes described in subsection (a) including the following:
(i)Networking structures and systems to more effectively match graduates with international and foreign language education skills with employment needs. (ii)Sharing international specialist expertise across institutions of higher education or in the workforce to pursue specialization or learning opportunities not available at any single institution of higher education, such as shared courses for studying less commonly taught languages, world areas or regions, international business or other professional areas, or specialized research topics of national strategic interest.
(iii)Producing, collecting, organizing, preserving, and widely disseminating international and foreign language education expertise, resources, courses, and other information through the use of electronic technologies and other techniques. (iv)Collaborative initiatives to identify, capture, and provide consistent access to, and creation of, digital global library resources that are beyond the capacity of any single eligible entity receiving a grant under this section or any single institution of higher education, including the professional development of library staff.
(v)Utilization of technology to create open-source resources in international, area, global, and foreign language studies that are adaptable to multiple educational settings and promote interdisciplinary partnerships between technologists, curriculum designers, international and foreign language education experts, language teachers, and librarians. (B)Innovative curriculum, teaching, and learning strategies, including the following:
(i)New initiatives for collaborations of disciplinary programs with foreign language, area, global, and international studies, and education abroad programs that address the internationalization of such disciplinary studies with the purpose of producing globally competent graduates. (ii)Innovative collaborations between established centers of international and foreign language education excellence and underrepresented institutions and populations seeking to further their goals for strengthening international, area, global, and foreign language studies, including at minority-serving institutions or community colleges.
(iii)Teaching and learning collaborations among foreign language, area, global, or other international studies with diaspora communities, including heritage students. (iv)New approaches and methods to teaching emerging global issues, cross-regional interactions, and underrepresented regions or countries, such as project- and team-based learning.
(C)Innovative assessment and outcome tools and techniques that further the purposes described in subsection (a), including the following: (i)International and foreign language education assessment techniques that are coupled with outcome-focused training modules, such as certificates or badges, immersion learning, or e-portfolio systems.
(ii)Effective and easily accessible methods of assessing professionally useful levels of proficiency in foreign languages or competencies in area, culture, and global knowledge or other international fields in programs under this title, which may include use of open access online and other cost-effective tools for students and educators at all educational levels and in the workplace. (f)ApplicationEach eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including—
(1)a description of each proposed project the eligible entity plans to carry out under this section and how such project meets the purposes described in subsection (a); (2)if applicable, a demonstration of why the entity needs a waiver or reduction of the matching requirement under subsection (g); and
(3)an assurance that each such proposed project will be self-sustainable after the project is completed.  (g)Matching Requirement (1)In generalThe Federal share of the total cost for carrying out a project supported by a grant under this section shall be no more than 66.66 percent.
(2)Non-Federal share contributionsThe non-Federal share of such cost may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State or private sector corporations, nonprofits, or foundations. (3)Special ruleThe Secretary may waive or reduce the share required under paragraph (1) for eligible entities that—
(A)are minority-serving institutions or are community colleges; or (B)have submitted a grant application as required by subsection (f) that demonstrates a need for such a waiver or reduction.
(h)Database and ReportingThe Secretary shall directly, or through grants or contracts with an eligible grant recipient— (1)establish, curate, maintain, and update at least every grant cycle a web-based site which shall showcase the results of this section and serve as a user-friendly repository of the information, resources, and best practices generated through activities conducted under this section; and
(2)prepare, publish, and disseminate to Congress and the public at least once every 5 years, a report that summarizes key findings and policy issues from the activities conducted under this section, especially as such activities relate to international and foreign language education and outcomes.. (c)Discontinuation of foreign information access programPart A of title VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is further amended by striking sections 606 and 610, and redesignating sections 607, 608, and 609 as sections 606, 607, and 608, respectively. 
3.Global business and professional education programs
(a)Findings; purposeSection 611 of the Higher Education Act of 1965 (20 U.S.C. 1130) is amended— (1)in subsection (a)—
(A)by amending paragraph (1) to read as follows:   (1)the future welfare of the United States will depend substantially on increasing international and global skills in business, educational, and other professional communities and creating an awareness among the American public of the internationalization of our economy and numerous other professional areas important to the national interest in the 21st century;;
(B)by amending paragraph (2) to read as follows:  (2)concerted efforts are necessary to engage business and other professional education and technical training programs, language, area, and global study programs, professional international affairs education programs, public and private sector organizations, and United States business in a mutually productive relationship which benefits the Nation's future economic and security interests;;
(C)in paragraph (3), by striking and the international and inserting and other professional fields and the international and global; and (D)in paragraph (4)—
(i)by inserting , as well as other professional organizations after departments of commerce; and (ii)by inserting or other professions after business; and
(2)in subsection (b)— (A)in paragraph (1)—
(i)by striking and economic enterprise and inserting , economic enterprise, and security; and (ii)by inserting and other professional before personnel; and 
(B)in paragraph (2), by striking to prosper in an international and inserting and other professional fields to prosper in a global. (b)Professional and technical education for global competitivenessSection 613 of the Higher Education Act of 1965 (20 U.S.C. 1130a) is amended to read as follows: 

613.Professional and technical education for global competitiveness
(a)PurposeThe purpose of this section is to support innovative strategies that provide undergraduate and graduate students with the global professional competencies, perspectives, and skills needed to strengthen and enrich global engagement and competitiveness in a wide variety of professional and technical fields important to the national interest in the 21st Century. (b)Program authorizedThe Secretary shall make grants to, or enter into contracts with eligible entities to pay the Federal share of the cost of programs designed to—
(1)establish an interdisciplinary global focus in the undergraduate and graduate curricula of business, science, technology, engineering, and other professional education and technical training programs to be determined by the Secretary based on national needs; (2)produce graduates with proficiencies in both the global aspects of their professional education or technical training fields and international, cross-cultural, and foreign language skills; and
(3)provide appropriate services to or partnerships with the corporate, government, and nonprofit communities in order to expand knowledge and capacity for global engagement and competitiveness and provide internship or employment opportunities for students and graduates with international skills. (c)Mandatory ActivitiesAn eligible entity that receives a grant under this section shall use the grant to carry out the following:
(1)With respect to undergraduate or graduate professional education and technical training curricula, incorporating— (A)foreign language programs that lead to proficiency, including immersion opportunities;
(B)international, area, or global studies programs; (C)education, internships, or other innovative or technological linkages abroad; and
(D)global business, economic, and trade studies, where appropriate. (2)Innovating and improving international, global, and foreign language education curricula to serve the needs of business and other professional and non-profit communities, including development of new programs for nontraditional, mid-career, or part-time students.
(3)Establishing education or internship abroad programs, domestic globally-focused internships, or other innovative approaches to enable undergraduate or graduate students in professional education or technical training to develop foreign language skills and knowledge of foreign cultures, societies, and global dimensions of their professional fields. (4)Developing collaborations between institutions of higher education and corporations or non-profit organizations in order to strengthen engagement and competitiveness in global business, trade, or other global professional activities.
(d)Discretionary activitiesAn eligible entity that receives a grant under this section may use the grant to carry out the following: (1)Developing specialized teaching materials and courses, including foreign language and area or global studies materials, and innovative technological delivery systems appropriate for professionally-oriented students.
(2)Establishing student fellowships or other innovative support opportunities, including for underrepresented populations, first generation college students (defined in section 402A), and heritage learners, for education and training in global professional development activities. (3)Developing opportunities or fellowships for faculty or junior faculty of professional education or technical training (including the faculty of minority-serving institutions or community colleges) to acquire or strengthen international and global skills and perspectives.
(4)Creating institutes that take place over academic breaks, like the summer, including through technological means, and cover foreign language, world area, global, or other international studies in learning areas of global business, science, technology, engineering, or other professional education and training fields. (5)Internationalizing curricula at minority-serving institutions or community colleges to further the purposes of this section.
(6)Establishing international linkages or partnerships with institutions of higher education, corporations, or organizations that contribute to the objectives of this section. (7)Developing programs to inform the public of increasing global interdependence in professional education and technical training fields.
(8)Establishing trade education programs through agreements with regional, national, global, bilateral, or multilateral trade centers, councils, or associations. (e)ApplicationEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require, including assurances that—
(1)each proposed project have reasonable and demonstrable plans for sustainability and replicability upon completion of the project; (2)the institution of higher education will use the assistance provided under this section to supplement and not supplant activities conducted by institutions of higher education described in (b); 
(3)in the case of eligible entities that are consortia of institutions of higher education, or partnership described in subsection (g)(1)(C), a copy of their partnership agreement that demonstrates compliance with subsection (b) will be provided to the Secretary;  (4)the activities funded by the grant will reflect diverse perspectives and a wide range of views of world regions and international affairs where applicable; and
(5)if applicable, a demonstration of why the eligible entity needs a waiver or reduction of the matching requirement under subsection (f).  (f)Matching requirement (1)In generalThe Federal share of the total cost for carrying out a program supported by a grant under this section shall be not more than 50 percent.
(2)Non-Federal share contributionsThe non-Federal share of such cost may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State and private sector corporations, nonprofits, or foundations. (3)Special ruleThe Secretary may waive or reduce the share required under paragraph (1) for eligible entities that—
(A)are minority-serving institutions or are community colleges; or (B)have submitted a grant application as required by subsection (e) that demonstrates a need for such a waiver or reduction.
(g)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
(A)an institution of higher education; (B)a consortia of such institutions; or
(C)a partnership between— (i)an institution of higher education or a consortia of such institutions; and
(ii)at least one corporate or nonprofit entity. (2)Professional education and technical trainingThe term professional education and technical training means a program at an institution of higher education that offers undergraduate, graduate, or post-graduate level education in a professional or technical field that is determined by the Secretary as meeting a national need for global or international competency (which may include business, science, technology, engineering, law, health, energy, environment, agriculture, transportation, or education)..
(c)Discontinuation of certain authorizations of appropriationsPart B of the Higher Education Act of 1965 (20 U.S.C. 1130 et seq.) is further amended by striking section 614.  4.Repeal of assistance program for Institute for International Public PolicyPart C of title VI of the Higher Education Act of 1965 (20 U.S.C. 1131 et seq.) is repealed.
5.General provisions
(a)DefinitionsSection 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a)) is amended— (1)in paragraph (9), by striking and at the end;
(2)in paragraph (10), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:

(11)the term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316); (12)the term heritage student means a postsecondary student who—
(A)was born in the United States to immigrant parents or immigrated to the United States at an early age; (B)is proficient in English, but raised in a family primarily speaking 1 or more languages of the country of origin; and
(C)maintains a close affinity with the family’s culture and language of origin; and  (13)the term minority-serving institution means an institution of higher education that is eligible to receive a grant under part A or B of title III or title V..
(b)Minority-Serving institutionsPart D of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.) is amended— (1)by striking sections 637 and 638; and
(2)by inserting after section 636, the following:  637.Priority to minority-serving institutions (a)PriorityIn seeking applications and awarding grants under this title, the Secretary, may give priority to—
(1)minority-serving institutions; or  (2)institutions of higher education that apply for such grants that propose significant and sustained collaborative activities with one or more minority-serving institutions.
(b)Technical assistanceThe Secretary shall provide technical assistance to minority-serving institutions to ensure maximum distribution of grants to eligible minority-serving institutions and among each category of such institutions.. (c)Authorization of appropriationsPart D of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.) is further amended by adding at the end the following new section: 

638.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal year 2022 and for each succeeding fiscal year. .  